DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 5 recites “the DC voltage”, which should be – a second DC voltage -- because this term was not previously presented in the claim. Additional, it is important to clarify that this DC voltage is different from the first DC voltage previously presented in the claim in order to avoid confusion;  Claim 1, line 10 recites “a DC voltage”, which should be – a third DC voltage -- because it is important to clarify that this DC voltage is different from the first and second DC voltages previously presented in the claim in order to avoid confusion; Claim 1, line 11 recites “the DC voltage”, which should be – the third DC voltage -- because it is important to clarify that this DC voltage is different from the first and second DC voltages previously presented in the claim in order to avoid confusion; Claim 1, line 13 recites “a DC voltage”, which should be – a fourth DC voltage -- because it is important to clarify that this DC voltage is different from the first, second and third DC voltages previously presented in the claim in order to avoid confusion.            
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4, line 7 recites “the control circuit adds a set correction value to a voltage command value of the first DC capacitor”, which should be -- the control circuit adds a set correction value to a voltage command value of the first DC capacitor or the second DC capacitor – based on previous limitation. 
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Claim 18, line 7 recites “a DC voltage”, which should be – the second DC voltage -- because this term was previously presented in the claim. Additional, it is important to clarify that this DC voltage is different from the first DC voltage previously presented in the claim in order to avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 14, 15 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ichikawa et al. (US 2012/0306439), hereinafter Ichikawa.
Regarding claim 1, Ichikawa discloses (see figures 1-15) a power conversion device (figure 1, part 1) comprising: a first power conversion circuit (figures 1 and 13, part 32H) connected at a first end (figures 1 and 13, part 34) to an AC power supply (figure 1, part 50) and having a first converter circuit (figure 13, part first converter circuit generated by input reactors and 102B) for converting an input voltage (figures 1 and 13, part input voltage at 34) from the AC power supply (figure 1, part 50) to a DC voltage (figure 13, part DC output voltage from 102B), and a second converter circuit (figure 13, part second converter circuit generated by 104, 106 and 108C) for boosting or stepping down the DC voltage (figure 13, part DC output voltage from 102B) resulting from the conversion by the first converter circuit (figure 13, part first converter circuit generated by input reactors and 102B) and outputting the DC voltage (figure 13, part DC output voltage from 108C) through a second end (figure 13, part second end generated by N7/N8); a second power conversion circuit (figure 13, part second power conversion circuit generated by 36A) having a non-contact power receiving coil as a first end for receiving power (figure 13, part 38) in a non-contact manner (paragraph [0083]; non-contact power reception unit 36A includes power reception coil 38, a rectification unit 110 and an electromagnetic shielding material 112) by magnetically coupling with a power transmission coil of a power transmission device (figure 1, part 54)(paragraph [0051]; Non-contact power reception unit 36 is an electric power interface for inductive charging (non-contact charging) by AC power supply 52 external to the vehicle. Non-contact power reception unit 36 includes a power reception coil 38 that can be magnetically coupled to a power transmission coil 54 of AC power supply 52. Power reception coil 38 is magnetically coupled to power transmission coil 54 of AC power supply 52 to receive electric power from AC power supply 52 in a non-contact manner. It is to be noted that magnetic coupling between power reception coil 38 and power transmission coil 54 may be implemented by electromagnetic induction or a resonance method of resonating power reception coil 38 and power transmission coil 54 with the magnetic field interposed therebetween), and a third converter circuit (figure 13, part 110) for converting an AC voltage received from the non-contact power receiving coil (figure 13, part AC voltage received at 38) to a DC voltage (figure 13, part DC output voltage from 110) and outputting the DC voltage (figure 13, part DC output voltage from 110) through a second end (figure 13, part second end generated by upper and lower output ends at 110); a third power conversion circuit (figure 1, part third power conversion circuit generated by 42) connected at a second end to a load (figure 1, part load generated by 44), the third power conversion circuit (figure 1, part third power conversion circuit generated by 42) being for boosting or stepping down a DC voltage inputted (figure 1, part DC input voltage at third power conversion circuit generated by 42) through a first end (figure 1, part first end generated by left and right inputs of the third power conversion circuit generated by 42) and performing power supply (figure 1, part third power conversion circuit generated by 42) to the load (figure 1, part load generated by 44)(paragraph [0053]; DC/DC converter 42 is connected to positive electrode line PL and negative electrode line NL. DC/DC converter 42 steps down electric power received from positive electrode line PL and negative electrode line NL to an operation voltage of auxiliary machine 44, and outputs the electric power to auxiliary machine 44, Auxiliary machine 44 comprehensively represents each auxiliary machine of this vehicle 1 and is supplied with electric power from DC/DC converter 42); a first DC capacitor (figure 13, part first DC capacitor between 102B and 104) and a second DC capacitor (figures 1 and 13, part second DC capacitor connected at PL and NL) each for smoothing a DC voltage (figures 1 and 13, parts first DC capacitor between 102B and 104 and second DC capacitor connected at PL and NL); and a control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) for controlling the first power conversion circuit (figures 1 and 13, part 32H), the second power conversion circuit (figures 1 and 13, part second power conversion circuit generated by 36A), and the third power conversion circuit (figures 1 and 13, part third power conversion circuit generated by 42), wherein the second end (figure 13, part second end generated by N7/N8) of the first power conversion circuit (figure 13, part 32H) and the second end (figure 13, part second end generated by upper and lower output ends at 110) of the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A) are connected to the first end (figure 1, part first end generated by left and right inputs of the third power conversion circuit generated by 42) of the third power conversion circuit (figure 1, part third power conversion circuit generated by 42) via an integrated bus (figures 1 and 13, part integrated bus generated by PL and NL), the first DC capacitor (figure 13, part first DC capacitor between 102B and 104) is connected between the first converter circuit (figure 13, part first converter circuit generated by input reactors and 102B) and the second converter circuit (figure 13, part second converter circuit generated by 104, 106 and 108C), and the second DC capacitor (figure 13, part second DC capacitor connected at PL and NL) is connected to the integrated bus (figures 1 and 13, part integrated bus generated by PL and NL), thereby allowing DC power outputted from at least either the first power conversion circuit (figure 13, part 32H) or the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A) to be supplied to the load (figure 1, part load generated by 44) via the third power conversion circuit (figure 1, part third power conversion circuit generated by 42), and the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) adjusts a DC voltage of the first DC capacitor (figure 13, part first DC capacitor between 102B and 104) or a DC voltage of the second DC capacitor (figures 1 and 13, part second DC capacitor connected at PL and NL) such that a power loss of at least one of the first power conversion circuit  (figure 13, part 32H), the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A), and the third power conversion circuit is reduced (figure 1, part third power conversion circuit generated by 42)(paragraphs [0117]-[0121]; the voltage conversion function (step-down type) at the time of inductive charging can be implemented with high efficiency and at low cost, in addition to the effect similar to that in the fourth embodiment. Furthermore, electric power feeding from power reception terminal 34 to the electrical load external to the vehicle is also possible; Therefore, the high efficiency [η = Pout/Pin] implementation will result in power loss reduction).
Regarding claim 12, Ichikawa discloses everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-15) the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) adjusts the DC voltage of the second DC capacitor (figures 1 and 13, part DC voltage of the second DC capacitor connected at PL and NL) by controlling a switching element (figure 13, part 110; through switching of the diode) of the second converter circuit (figure 13, part second power conversion circuit generated by 36A)(paragraph [0084]; Rectification unit 110 is connected to power reception coil 38, and rectifies AC electric power received by power reception coil 38 and outputs the electric power to charger 32C. For example, similarly to the above-mentioned rectification unit in the charger, rectification unit 110 includes two upper-and-lower arms connected in parallel, and each upper-and-lower arm includes two rectification elements (diodes) connected in series. Power reception coil 38 is connected to an intermediate point of each upper-and-lower arm).
Regarding claim 14, Ichikawa discloses everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-15) the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) adjusts the DC voltage of the first DC capacitor (figure 13, part DC voltage of the first DC capacitor between 102B and 104) by controlling a switching element of the first converter circuit (figure 13, part first converter circuit generated by input reactors and 102B)(paragraph [0118]; inverters 10213 and 108C are each formed of a full bridge circuit similarly to inverter 104. Inverter 10213 can convert AC electric power inputted from power reception terminal 34 to DC and output the DC electric power to inverter 104 in accordance with the signal from charging ECU 40).
Regarding claim 15, Ichikawa discloses everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-15) the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) adjusts the DC voltage of the first DC capacitor (figure 13, part DC voltage of the first DC capacitor between 102B and 104) by controlling a switching element of the second converter circuit (figure 13, part second converter circuit generated by 104, 106 and 108C)(paragraphs [0119] and [0120]; Inverter 108C can also convert AC electric power received from insulating transformer 106 to DC and output the DC electric power to positive electrode line PL and negative electrode line NL in accordance with the signal from charging ECU 40. In addition, inverter 108C can convert DC electric power received from positive electrode line PL and negative electrode line NL to AC and output the AC electric power to insulating transformer 106… In other words, this charger 32H allows bidirectional electric power conversion between power reception terminal 34 and positive and negative electrode lines PL and NL).
Regarding claim 18, Ichikawa discloses everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-15) the second converter circuit (figure 13, part second converter circuit generated by 104, 106 and 108C) includes: an inverter circuit (figure 13, part 104) for converting the DC voltage (figure 13, part 104; left input DC voltage) resulting from the conversion by the first converter circuit (figure 13, part first converter circuit generated by input reactors and 102B), to an AC voltage (figure 13, part 104; right AC output voltage); an isolation transformer (figure 13, part 106) for receiving and isolating the AC voltage (figure 13, part 104; left AC input voltage) from the inverter circuit (figure 13, part 104) at a primary side (figure 13, part 106; left primary side) and supplying the AC voltage to a secondary side (figure 13, part 106; right AC output voltage); and a fourth converter circuit (figure 13, part 108C) for converting the AC voltage received from the secondary side of the isolation transformer (figure 13, part 106; right AC output voltage) to a DC voltage (figure 13, part 108C; right DC output voltage).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2012/0306439), hereinafter Ichikawa, in view of Morii et al. (US 2016/0308475), hereinafter Morii.
Regarding claim 2, Ichikawa discloses everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-15) the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42); a power loss of at least one of the first power conversion circuit  (figure 13, part 32H), the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A), and the third power conversion circuit (figure 1, part third power conversion circuit generated by 42); and the first DC capacitor  (figure 13, part first DC capacitor between 102B and 104) or the second DC capacitor  (figures 1 and 13, part second DC capacitor connected at PL and NL). However, Ichikawa does not expressly disclose the control circuit has a first mode in which the control circuit detects a power loss of at least one of the first power conversion circuit, the second power conversion circuit, and the third power conversion circuit every first set time, when a detected latest power loss is less than a power loss detected the first set time before, the control circuit adds a set correction value to a voltage command value of the first DC capacitor or the second DC capacitor, when the detected latest power loss is equal to or larger than the power loss detected the first set time before, the control circuit adds the correction value having an inverted polarity to the voltage command value of the first DC capacitor or the second DC capacitor, and the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor.
Morii teaches (see figures 1-16) the control circuit (figure 1, part 40) has a first mode (figure 5, part first mode) in which the control circuit (figure 1, part 40)  detects a power loss (figure 5, part S12; calculating ∆Pall)(figure 6, part S108; ∆Pall = ∆Pmg1 + ∆Pmg2 + ∆Pcnv + ∆Pr) of at least one of the first power conversion circuit, the second power conversion circuit, and the third power conversion circuit every first set time (figure 1, part 30) (figure 11, part S134; ∆Pcnv = ∆Pcnv(t+1) - ∆Pcnv(t)), when a detected latest power loss (figure 5, part S12; calculating ∆Pall) is less than a power loss detected the first set time before (figure 5, part S13; ∆Pall < 0; Yes), the control circuit (figure 1, part 40) adds a set correction value (figure 5, part S14; Vloss = VH* - Vdown) to a voltage command value (figure 5, part S14; Vloss = VH* - Vdown) of the first DC capacitor or the second DC capacitor  (figure 1, part 31)(figure 15A), when the detected latest power loss (figure 5, part S12; calculating ∆Pall) is equal to or larger than the power loss detected the first set time before (figure 5, part S13; ∆Pall < 0; No), the control circuit (figure 1, part 40) adds the correction value having an inverted polarity (figure 5, part S16; Vloss = VH* + Vup) to the voltage command value (figure 5, part S16; Vloss = VH* + Vup) of the first DC capacitor or the second DC capacitor (figure 1, part 31), and the control circuit  (figure 1, part 40) adjusts the DC voltage  (figure 1, part VHr) of the first DC capacitor or the second DC capacitor  (figure 1, part 31) (figure 15B)(paragraphs [0071]-[0073] and [0098]-[0100]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with the first mode based on power loss detection as taught by Morii, because it provides more efficient power converter with efficiently setting the voltage command value of the converter to reduce the total power loss of the system (paragraph [0008]).
Regarding claim 3, Ichikawa discloses everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-15) an output current of the third power conversion circuit (figure 1, part output current of the third power conversion circuit generated by 42), wherein the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) adjusts the DC voltage of the first DC capacitor (figure 13, part first DC capacitor between 102B and 104) or the second DC capacitor  (figures 1 and 13, part second DC capacitor connected at PL and NL). However, Ichikawa does not expressly disclose a current detector for detecting an output current of the third power conversion circuit, wherein the control circuit has a second mode in which the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor such that the detected output current of the third power conversion circuit is maximized.
Morii teaches (see figures 1-16) a current detector (figure 1, part 52) for detecting an output current of the third power conversion circuit (figure 1, part 30; when conversion go from right to left), wherein the control circuit  (figure 1, part 40) has a second mode (figure 11, part second mode) in which the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor  (figure 1, part 31) such that the detected output current  (figure 1, part 52) of the third power conversion circuit is maximized (figure 1, part 30)(paragraph [0090]; the control apparatus 40 then calculates converter loss Pcnv(t) during the current processing cycle based on the voltage command value VH* and battery current Ib detected by the battery current sensor 52).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with the second mode based on current detection as taught by Morii, because it provides more efficient power converter with efficiently setting the voltage command value of the converter to reduce the total power loss of the system (paragraph [0008]).
Regarding claim 4, Ichikawa and Morii teach everything claimed as applied above (see claim 3). Further, Ichikawa discloses (see figures 1-15) the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42), and the control circuit t (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) adjusts the DC voltage of the first DC capacitor (figure 13, part first DC capacitor between 102B and 104) or the second DC capacitor (figures 1 and 13, part second DC capacitor connected at PL and NL).
Morii teaches (see figures 1-16) in the second mode (figure 11, part second mode), the control circuit (figure 1, part 40) detects the output current (figure 1, part 52) of the third power conversion circuit (figure 1, part 30) every second set time (figure 11, part ∆Pcnv[based on Ib] = ∆Pcnv(t+1) [based on Ib(t+1)] - ∆Pcnv(t) [based on Ib(t)]), when a detected latest output current  (figure 11, part ∆Pcnv[based on Ib] = ∆Pcnv(t+1) [based on Ib(t+1)] - ∆Pcnv(t) [based on Ib(t)]) is equal to or larger than an output current detected the second set time before (figure 11, part ∆Pcnv[based on Ib] = ∆Pcnv(t+1) [based on Ib(t+1)] - ∆Pcnv(t) [based on Ib(t)]), the control circuit (figure 1, part 40) adds a set correction value (figure 5, part S16; Vloss = VH* + Vup) to a voltage command value (figure 5, part S16; Vloss = VH* + Vup) of the first DC capacitor or the second DC capacitor [based in objection presented above] (figure 1, part 31), when the detected latest output current (figure 11, part ∆Pcnv[based on Ib] = ∆Pcnv(t+1) [based on Ib(t+1)] - ∆Pcnv(t) [based on Ib(t)]) is less than the output current detected the second set time before (figure 11, part ∆Pcnv[based on Ib] = ∆Pcnv(t+1) [based on Ib(t+1)] - ∆Pcnv(t) [based on Ib(t)]), the control circuit  (figure 1, part 40) adds the correction value having an inverted polarity (figure 5, part S14; Vloss = VH* - Vdown) to the voltage command value (figure 5, part S14; Vloss = VH* - Vdown) of the first DC capacitor or the second DC capacitor (figure 1, part 31), and the control circuit (figure 1, part 40) adjusts the DC voltage of the first DC capacitor or the second DC capacitor (figure 1, part 31) (paragraph [0090]; the control apparatus 40 then calculates converter loss Pcnv(t) during the current processing cycle based on the voltage command value VH* and battery current Ib detected by the battery current sensor 52).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with the second mode based on current detection as taught by Morii and obtain in the second mode, the control circuit detects the output current of the third power conversion circuit every second set time, when a detected latest output current is equal to or larger than an output current detected the second set time before, the control circuit adds a set correction value to a voltage command value of the first DC capacitor, when the detected latest output current is less than the output current detected the second set time before, the control circuit adds the correction value having an inverted polarity to the voltage command value of the first DC capacitor or the second DC capacitor, and the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor, because it provides more efficient power converter with efficiently setting the voltage command value of the converter to reduce the total power loss of the system (paragraph [0008]).
Regarding claim 13, Ichikawa discloses everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-15) the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) controlling a switching element (paragraph [0053]) of the third power conversion circuit (figure 1, part third power conversion circuit generated by 42). However, Ichikawa does not expressly disclose the control circuit adjusts the DC voltage of the second DC capacitor by controlling a switching element of the third power conversion circuit.
Morii teaches (see figures 1-16) the control circuit (figure 1, part 40) adjusts the DC voltage (figure 1, part VHr) of the second DC capacitor (figure 1, part 31) by controlling a switching element (figure 1, parts Scp/Scn) of the third power conversion circuit (figure 1, part 30).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with the control features as taught by Morii, because it provides more efficient power converter with efficiently setting the voltage command value of the converter to reduce the total power loss of the system (paragraph [0008]).
Regarding claim 17, Ichikawa and Morii teach everything claimed as applied above (see claim 4). Further, Ichikawa discloses (see figures 1-15) a switching interval of a switching element of the third power conversion circuit (figure 1, part third power conversion circuit generated by 42). However, Ichikawa does not expressly disclose the second set time is set in accordance with a switching interval of a switching element of the third power conversion circuit.
Morii teaches (see figures 1-16) the second set time  (figure 11, part ∆Pcnv[based on Ib] = ∆Pcnv(t+1) [based on Ib(t+1)] - ∆Pcnv(t) [based on Ib(t)]) is set in accordance with a switching interval of a switching element (figure 1, parts Scp/Scn) of the third power conversion circuit (figure 1, part 30).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with the second mode based on current detection as taught by Morii, because it provides more efficient power converter with efficiently setting the voltage command value of the converter to reduce the total power loss of the system (paragraph [0008]).
Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2012/0306439), hereinafter Ichikawa, in view of Hayashi et al. (US 2014/0139156), hereinafter Hayashi. 
Regarding claim 5, Ichikawa discloses everything claimed as applied above (see claim 1). Further, Ichikawa discloses (see figures 1-15) the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42); a power loss of at least one of the first power conversion circuit  (figure 13, part 32H), the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A), and the third power conversion circuit (figure 1, part third power conversion circuit generated by 42); and the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) adjusts the DC voltage of the first DC capacitor (figure 13, part first DC capacitor between 102B and 104) or the second DC capacitor (figures 1 and 13, part second DC capacitor connected at PL and NL). However, Ichikawa does not expressly disclose the control circuit has loss characteristic information in which a power loss characteristic of at least one of the first power conversion circuit, the second power conversion circuit, and the third power conversion circuit is recorded, and the control circuit has a third mode in which the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor on the basis of the loss characteristic information.
Hayashi teaches (see figures 1-26) the control circuit (figure 1, part 40) has loss characteristic information (figure 11, part Loss) in which a power loss characteristic (figure 11, part Loss) of at least one of the first power conversion circuit, the second power conversion circuit, and the third power conversion circuit (figure 1, part 10) is recorded (figure 21, part MAPS), and the control circuit (figure 1, part 40) has a third mode (figure 22, part third mode) in which the control circuit (figure 1, part 40) adjusts the DC voltage of the first DC capacitor or the second DC capacitor (figure 1, part C) on the basis of the loss characteristic information (figure 21, part MAPS)(figures 22 and 23, parts S190-S320)(paragraph [142] and [143]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with control circuit features as taught by Hayashi and obtain the control circuit has loss characteristic information in which a power loss characteristic of at least one of the first power conversion circuit, the second power conversion circuit, and the third power conversion circuit is recorded, and the control circuit has a third mode in which the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor on the basis of the loss characteristic information, because it provides more efficient control that minimizing power losses in the system (paragraph [0009]).
Regarding claim 9, Ichikawa and Hayashi teach everything claimed as applied above (see claim 5). Further, Ichikawa discloses (see figures 1-15) the control circuit  (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) supplies DC power to the load (figure 1, part load generated by 44) using only the first power conversion circuit  (figures 1 and 13, part 32H), and the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42)  adjusts the DC voltage of the first DC capacitor (figure 13, part first DC capacitor between 102B and 104) or the second DC capacitor (figures 1 and 13, part second DC capacitor connected at PL and NL) on the basis of the first power conversion circuit  (figures 1 and 13, part 32H). However, Ichikawa does not expressly disclose in the third mode, the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor on the basis of the loss characteristic information of the first power conversion circuit.
Hayashi teaches (see figures 1-26) in the third mode (figure 22, part third mode), the control circuit (figure 1, part 40) adjusts the DC voltage of the first DC capacitor or the second DC capacitor (figure 1, part C) on the basis of the loss characteristic information (figure 11, part Loss).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with control circuit features as taught by Hayashi and obtain in the third mode, the control circuit supplies DC power to the load using only the first power conversion circuit, and the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor on the basis of the loss characteristic information of the first power conversion circuit, because it provides more efficient control that minimizing power losses in the system (paragraph [0009]).
Regarding claim 10, Ichikawa and Hayashi teach everything claimed as applied above (see claim 5). Further, Ichikawa discloses (see figures 1-15) the control circuit  (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) supplies DC power from the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A) to the load (figure 1, part load generated by 44) using only the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A), and the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42)  adjusts the DC voltage of the second DC capacitor (figures 1 and 13, part second DC capacitor connected at PL and NL) on the basis of the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A). However, Ichikawa does not expressly disclose in the third mode, the control circuit adjusts the DC voltage of the second DC capacitor on the basis of the loss characteristic information of the second power conversion circuit.
Hayashi teaches (see figures 1-26) in the third mode (figure 22, part third mode), the control circuit (figure 1, part 40) adjusts the DC voltage of the second DC capacitor (figure 1, part C) on the basis of the loss characteristic information (figure 11, part Loss).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with control circuit features as taught by Hayashi and obtain the third mode, the control circuit supplies the DC power from the second power conversion circuit to the load using only the second power conversion circuit, and the control circuit adjusts the DC voltage of the second DC capacitor on the basis of the loss characteristic information of the second power conversion circuit, because it provides more efficient control that minimizing power losses in the system (paragraph [0009]).
Regarding claim 11, Ichikawa and Hayashi teach everything claimed as applied above (see claim 5). Further, Ichikawa discloses (see figures 1-15) a sum of the power loss (figure 13, part sum of total power loss) of the first power conversion circuit (figure 13, part 32H), the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A), and the third power conversion circuit (figure 1, part third power conversion circuit generated by 42), and the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) supplies total DC power from the first power conversion circuit (figure 13, part 32H) and the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A) to the load (figure 1, part load generated by 44) using the first power conversion circuit  (figure 13, part 32H)  and the second power conversion circuit (figure 13, part second power conversion circuit generated by 36A), and the control circuit (figures 1 and 13, parts control circuit that control 32H, second power conversion circuit generated by 36A and third power conversion circuit generated by 42) adjusts the DC voltage of the first DC capacitor (figure 13, part first DC capacitor between 102B and 104) or the second DC capacitor (figures 1 and 13, part second DC capacitor connected at PL and NL). However, Ichikawa does not expressly disclose a total power loss characteristic which is a sum of the power loss characteristics of the first power conversion circuit, the second power conversion circuit, and the third power conversion circuit is recorded in the loss characteristic information, and in the third mode, the control circuit supplies total DC power from the first power conversion circuit and the second power conversion circuit to the load using the first power conversion circuit and the second power conversion circuit, and the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor on the basis of the loss characteristic information in which the total power loss characteristic is recorded.
Hayashi teaches (see figures 1-26) a total power loss characteristic (figure 13, part S72; f1[VH] + f2[VH] + f3[VH]) which is a sum of the power loss characteristics (figure 13, part S72; f1[VH] + f2[VH] + f3[VH]) is recorded in the loss characteristic information  (figure 21, part MAPS)(paragraph [0104]; ECU 40 adds loss function f2(VH) to loss function f1(VH) and further adds loss function f3(VH) thereto to thereby calculate a function ft(VH) representing the loss of motor generators MG1, MG2 and inverters 20, 30 as well as voltage boost converter 10 as a whole. Then, ECU 40 calculates voltage VHL representing system voltage VH that gives a local minimum of function ft(VH), based on the following expression (step S72)), and in the third mode (figure 22, part third mode), and the control circuit (figure 1, part 40) adjusts the DC voltage of the first DC capacitor or the second DC capacitor  (figure 1, part C) on the basis of the loss characteristic information in which the total power loss characteristic is recorded (figure 21, part MAPS).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Ichikawa with control circuit features as taught by Hayashi and obtain a total power loss characteristic which is a sum of the power loss characteristics of the first power conversion circuit, the second power conversion circuit, and the third power conversion circuit is recorded in the loss characteristic information, and in the third mode, the control circuit supplies total DC power from the first power conversion circuit and the second power conversion circuit to the load using the first power conversion circuit and the second power conversion circuit, and the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor on the basis of the loss characteristic information in which the total power loss characteristic is recorded, because it provides more efficient control that minimizing power losses in the system (paragraph [0009]).
Allowable Subject Matter
Claims 6-8, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination): 
Regarding claim 6, in the loss characteristic information, power loss characteristics of the first power conversion circuit and the second power conversion circuit corresponding to respective input voltages of the first power conversion circuit and the second power conversion circuit are recorded, and a power loss characteristic of the third power conversion circuit corresponding to a voltage of the load is recorded; 
Regarding claim 16, a current detector for detecting an output current of the third power conversion circuit; and an environmental information sensor for acquiring environmental information of the power conversion device, wherein the control circuit has the first mode, a second mode in which the control circuit adjusts the DC voltage of the first DC capacitor or the second DC capacitor such that the detected output current of the third power conversion circuit is maximized, and a third mode in which the control circuit has loss characteristic information in which loss characteristics of the first power conversion circuit, the second power conversion circuit, and the third power conversion circuit are recorded, and adjusts the DC voltage of the first DC capacitor or the second DC capacitor on the basis of the loss characteristic information, and the control circuit switches between the first mode, the second mode, and the third mode on the basis of the acquired environmental information;
Regarding claims 7, 8, 19 and 20 are objected because are dependent claims of objected claim 6;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                            Supervisory Patent Examiner, Art Unit 2839